Citation Nr: 0315770	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for a total left knee 
replacement, currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder, secondary to service-connected left knee disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left hip 
disorder, secondary to service-connected left knee disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right hip 
disorder, secondary to service-connected left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the RO in 
Buffalo, New York, which confirmed and continued a 30 percent 
disability rating for a total left knee replacement, and 
found that new and material evidence was not adequate to 
reopen the claims of service connection for a back disorder 
and service connection for a bilateral hip disorder, both 
secondary to service-connected left knee disorder.

The issues of an increased rating for total left knee 
replacement and service connection for a bilateral hip 
disorder will be further discussed within the Remand section 
of this document which follows the Order section below.


FINDINGS OF FACT

1.  In an unappealed December 1988 decision, the RO denied 
service connection for a back disorder, secondary to a left 
knee disorder.  Evidence received since the December 1988 RO 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  In an unappealed December 1988 decision, the RO denied 
service connection for a left hip disorder, secondary to a 
left knee disorder.  Evidence received since the December 
1988 RO decision is new and material, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  In a December 1990 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim regarding entitlement to service connection 
for a right hip disorder, secondary to a left knee disorder; 
the decision was not appealed to the Court; and the decision 
became final.  Evidence received since the December 1990 
Board decision is new and material, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim of service connection for a back disorder, 
secondary to service-connected left knee disorder, and the 
December 1988 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

2.  The December 1988 RO decision denying service connection 
for a left hip disorder is final; however, new and material 
evidence has been submitted to reopen a claim of service 
connection for left hip disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002).

3.  New and material evidence sufficient to reopen the 
appellant's claim for entitlement to service connection for a 
right hip disorder, secondary to a left knee disorder has 
been submitted subsequent to the Board's December 1990 
decision; the requirements to reopen the claim have been met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the February 
1999 rating decision, in the March 1999 statement of the 
case, the March 2003 supplemental statement of the case and 
VA letters to the veteran dated in September 1998 and May 
2001 have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments.  The rating 
decision, statement of the case and supplemental statement of 
the case provided notice to the veteran of what was revealed 
by the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of 3.156(a) as is outlined in the decision below. 

Factual Background

The veteran served on active duty from January 1943 to 
November 1945.  

Evidence considered at the time of the December 1988 rating 
decision consisted of the veteran's service medical records, 
a VA examination dated in March 1984, medical records from 
Robert Packer Hospital dated May 1988 along with X-rays of 
the right hip and pelvis dated May 1988.  

The evidence of record at the time of the December 1990 Board 
decision included of the evidence considered in the December 
1988 rating action, as well as private outpatient and 
inpatient treatment records dated 1988 to 1989, a statement 
from a private doctor dated December 1989, and a VA 
orthopedic examination dated January 1990.

A review of the veteran's service medical records shows that 
on induction examination dated December 1942, no 
musculoskeletal defects were noted and his posture was listed 
as good.  Treatment records dated January 1945 to August 1945 
consistently show complaints of moderate pain in the lumbar 
region of the spine.  The cause of the pain was undetermined.  
An X-ray study of the spine showed the articular facets of 
the 5th and 4th L vertebrae were not well outlined but no 
definite arthritic changes were demonstrable.  No diagnosis 
was reported.  Service medical records are negative for 
complaints or treatment of a bilateral hip disorder.

During a VA examination dated in March 1984, the veteran 
reported a back disorder due to a leg wound he received in 
service.  No diagnosis was noted.  

In May 1988 the veteran underwent a total right hip 
arthroplasty at Robert Packer Hospital.  Examination of his 
back revealed moderate paravertebral muscle spasm with a 
range of motion of 50 percent normal.  The pertinent 
diagnosis was degenerative disc disease of the lumbar spine.  
The pathological diagnosis revealed eburnated femoral head 
and fibrous synovitis (right hip).  A pre-operative X-ray 
study of the right hip revealed a diagnostic impression of 
moderate osteoarthritis of the right hip.  A postoperative X-
ray study of the right hip revealed a diagnostic impression 
of satisfactory status post right total hip replacement.  

In a rating decision dated December 1988, the RO found that 
no evidence had been submitted to show that the right hip 
replacement, osteoarthritis left hip and back disorder were 
related to the veteran's service-connected left knee 
disorder.  The veteran was notified of this decision in 
January 1989 and did not file an appeal.  

During a VA orthopedic examination in January 1990, the 
examiner opined that right hip degenerative changes were due 
to added stress on the right hip because of the left knee 
disability.

In a Board decision dated December 1990, the Board concluded 
that a total right hip replacement was not proximately due to 
or the result of the veteran's service-connected total left 
knee replacement.  The veteran was notified of this decision 
and filed a motion for reconsideration in January 1991.  In 
June 1991, the Board denied the motion for reconsideration 
and found that the veteran was afforded due process of law, 
relevant evidence was not misstated or omitted, the correct 
law was used in resolving the issue on appeal and the law was 
not misapplied.  

Evidence received subsequent to the December 1988 decision 
and the December 1990 Board decision is summarized below. 

In a statement from Roy E. Wert, M.D., of the Guthrie Clinic, 
dated December 1989, he reported treatment of the veteran for 
pain in his lower back and bilateral hip.  The examiner 
opined that the veteran had a pre-disposition to developing 
arthritis in the right hip but that the timing of its onset 
and the severity of it was likely significantly related to 
the stresses applied to it due to the injury and subsequent 
arthritis of the left knee.  Private outpatient treatment 
notes, from Guthrie Clinic, dated March 1995 to October 1995 
consistently show osteoarthritis of the left hip.  

In May 1997, the veteran was treated at Our Lady of Lourdes 
Hospital and underwent two spinal injections for pain relief 
of the left hip.  There was pain with abduction and rotation 
but no specific pain was noted in the lumbar region of the 
spine.  The discharge diagnoses included right leg pain, back 
pain and a herniated disc.   An X-ray study of the lumbar 
spine revealed degenerative disc disease primarily at L2-3 
and L3-4 and degenerative joint disease but no fracture or 
dislocation was noted.  An X-ray study of the pelvis and 
right hip showed no change in position of the right hip 
prosthesis and specifically no interval fracture, destructive 
lesion or evidence of loosening of the prosthesis.  A bone 
scan revealed no evidence of either focal or diffuse increase 
in uptake related to the right femoral component of the total 
right hip replacement.

VA outpatient treatment notes dated June 1997 to October 1998 
reveal treatment for various complaints, including complaints 
of hip pain.  In a progress note dated April 1998 the veteran 
presented with complaints of pain in his right thigh.  He was 
referred to orthopedics for pain in the area of the total hip 
replacement.  A June 1998 progress note diagnosed him with 
degenerative joint disease but noted that it was 
sympathetically independent pain from the total hip 
replacement.  

In a private statement from Guthrie Clinic, dated April 1998, 
the veteran reported pain in his right hip and left knee.  An 
X-ray study of the right hip showed it was in stable 
condition, although there was some reaction and a little pain 
at the end of the stem.  It further revealed full ingrowth 
and no osteolysis.  

A discharge summary from Robert Packer Hospital, dated June 
1998, revealed that the veteran was admitted for severe 
arthritis of the left hip and a total left hip replacement.  
The pertinent discharge diagnosis was arthritis of the left 
hip.   Private outpatient treatment notes from Guthrie 
Clinic, dated June 1998 to August 1998 show treatment for 
status post left total hip.  Diagnostic impression revealed 
that his hip was stable and he was supplied with a pad for 
his right shoe to try to equalize leg lengths and relieve 
some of the pain in his knee.

In September 1998, the veteran submitted a statement 
indicating that his left knee disorder was much worse.  

During a VA examination in September 2001, the veteran 
complained of intermittent pain in the left knee and 
bilateral hips.  On physical examination he had an 
asymmetrical gait with mild hip-hiking on the right and 
ambulated with a cane.  He had 1+ deep tendon reflexes and 
his sensation was intact to the bilateral lower extremities.  
There was mild tenderness to palpitation and a leg 
discrepancy was noted.  His right leg measured 90 centimeters 
from the anterior-superior iliac spine to the upper flare of 
the medial malleolus, and his left leg measured 92 
centimeters which demonstrated a 1 inch discrepancy.  The 
pertinent diagnosis was status post bilateral hip 
replacement.  The examiner opined that the veteran had joint 
problems in his bilateral hips and knees which were most 
likely secondary to not only degenerative changes over time, 
but also from the injury to his left knee.    

At a VA orthopedic examination in January 2003, the examiner 
noted that the veteran was functionless and standing for 
short periods of time caused pain in his hips and knees.  On 
physical examination, he walked with a cane.  Examination of 
the hips revealed posterolateral, well-healed scars on both 
hips from hip replacement surgery.  Flexion of the hips was 
95 degrees bilaterally and extension was to 0 degrees 
bilaterally.  The pertinent diagnosis was status post 
bilateral total hip arthroplasties.  The examiner opined that 
the hip joints tolerated rotational, abduction and adduction 
stresses very well.  The examiner further opined that it was 
at least as likely as not that the veteran's hip conditions 
were age-related and not due to the gait disturbance caused 
by his service-connected left knee condition.  

Analysis

New and Material Evidence

The Board notes that the veteran's claims for service 
connection for a low back disorder and a bilateral hip 
disorder was previously denied by the RO.  Even if the RO 
determined that new and material evidence was presented to 
reopen the claims, such is not binding on the Board.  The 
Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The veteran contends that he incurred a back disorder and 
bilateral hip disorder in service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Back Disorder

The veteran's claim for service connection for a back 
disorder secondary to service-connected left knee disorder 
was previously denied by the RO in a December 1988 decision.  
The veteran did not appeal this decision, and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

When the RO denied the claim for service connection for a 
back disorder secondary to a left knee disorder in December 
1988, it considered the veteran's service medical records, 
which revealed complaints of moderate pain in the lumbar 
region of the spine.  In its December 1988 decision, the RO 
also considered post-service medical records from a VA 
examination dated May 1988, which showed degenerative disc 
disease of the lumbar spine.

Evidence submitted since the December 1988 RO decision 
includes a private medical statement and a private hospital 
record.  The medical records for treatment of a low back 
disorder are cumulative, they are not new as they merely show 
the continued existence of a back disorder.  Moreover, the 
medical records are not material evidence as they do not 
provide a nexus between the current disability and military 
service, and are therefore not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002); Hodge, supra.

Since the RO's 1988 rating decision, the veteran has again 
provided statements asserting that he incurred a back 
disorder during service.  The veteran's additional statements 
are essentially cumulative or redundant of his basic 
assertions at the time of the 1988 rating decision, and such 
are not new evidence.  Vargas-Gonzales v. West, 12 Vet. App. 
321 (1999).  Moreover, as a layman, he is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The Board concludes that new and material evidence has not 
been submitted since the December 1988 decision which denied 
service connection for a back disorder secondary to a left 
knee disorder.  Thus the claim has not been reopened and the 
December 1988 decision remains final.
  
Bilateral Hip Disorder

The veteran's claim for service connection for a left hip 
disorder secondary to service-connected left knee disorder 
was previously denied by the RO in a December 1988 decision.  
The veteran did not appeal this decision, and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

In December 1990, the Board denied service connection for a 
right hip disorder, secondary to a left knee disorder.  The 
veteran filed a motion for reconsideration of the Board 
decision and in June 1991, the Board denied the motion for 
reconsideration and found that the veteran was afforded due 
process of law, relevant evidence was not misstated or 
omitted, the correct law was used in resolving the issue on 
appeal or that the law was not misapplied.  

When the RO denied the claim for service connection for a 
bilateral hip disorder, secondary to a left knee disorder in 
December 1988, it considered private hospital records dated 
May 1988 which showed a total right hip arthroplasty along 
with arthritis of the right and left hip.  

Evidence submitted since the December 1988 RO decision and 
the December 1990 Board decision consists of multiple VA and 
private medical records.  Of particular significance is a VA 
examination dated September 2001, which states that the 
veteran's joint problems in his bilateral hips were most 
likely secondary to not only degenerative changes over time, 
but also from the injury to his left knee.  This tends to 
suggest a possible nexus between an in-service injury and a 
current bilateral hip disorder.  The Board finds this 
evidence is new and material, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); Hodge, supra.  The 
claim is reopened.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder secondary to a left knee disorder is not reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hip disorder, 
secondary to a left knee disorder is reopened.

REMAND

While further delay is regrettable, the Board finds that with 
regard to the veteran's claims for a higher rating for his 
left knee disorder and service connection for a bilateral hip 
disorder, a remand is necessary for the reasons detailed 
below.

Left Knee Disorder

The Board finds that the January 2003 VA examination was 
inadequate for rating purposes, as it did not adequately 
evaluate the left knee disability pursuant to the guidelines 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Another VA 
orthopedic examination should be performed to evaluate the 
current level of severity of the veteran's left knee 
disability.  The examiner should be more specific about the 
veteran's disorders rather than simply state, "The veteran 
is basically functionless".  

Bilateral Hip Disorder

In a January 1990 VA examination the examiner found 
significantly related right hip degenerative changes, due to 
added stress to the right hip because of left knee disability 
and protection, progressing to the point of necessity of 
total right hip replacement.  In a January 2003 VA 
examination, the examiner opined that is was at least as 
likely as not that the veteran's service-connected left knee 
injury and the resultant gait disturbance had caused the 
right knee osteoarthritis.  

In March 2003, the RO granted service connection for 
degenerative joint disease of the right knee as secondary to 
the service-connected left knee disorder and assigned the 
disability a 10 percent rating.  This recent entitlement to 
service connection must be considered as possibly a 
contributing factor to the veteran's hip impairment.

An examination should be provided to the veteran to determine 
whether the veteran has a current chronic hip disability and 
any relation of that disability to the service connected left 
knee or right knee disorder.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The Board finds that there is a 
further duty to assist the veteran on his 
claim for an increased rating for total 
left knee replacement, currently 
evaluated as 30 percent disabling and for 
service connection of a bilateral hip 
disorder.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  The RO 
must review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 are fully complied with and 
satisfied.
  
2.  The veteran should be afforded a 
current VA orthopedic examination.  It is 
imperative that the examiner reviews the 
claims folder prior to the examination 
and makes note that the file has been 
reviewed on the examination report.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.

If the examiner disagrees or agrees with 
any other opinion of record, it would be 
helpful if the reasons were specified.

A.  Left Knee Disorder  
The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left knee disability.  All indicated 
tests should be performed, to include 
range of knee motion in degrees, measured 
with a goniometer, and an accurate 
assessment of knee instability.  The 
examiner should note for the record any 
objective evidence of pain referable to 
the left knee, and should assess the 
degree of additional limited motion or 
other functional impairment during use or 
flare-ups due to knee pain, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All clinical findings must be 
reported in detail in the examination 
report.

B.  Bilateral Hip Disorder  
As to a hip disability the examiner 
should determine whether the veteran has 
current chronic left and right hip 
disabilities and if so, the examiner 
should opine whether it is at least as 
likely as not that any current hip 
disability is proximately due to or the 
result of the service connected knee 
disorders.  As part of this it should 
also be determined whether it is at least 
as likely as not that any current 
bilateral hip disability is being 
aggravated by the service connected knee 
disorders.  If so, the degree of 
aggravation should be quantified to the 
extent feasible.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




______________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

